DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 12/8/2021, claims 11 – 30 are pending for examination. This action is non-final.
Response to Amendment
Acknowledgement is made claims 11 – 30 are new and pending examination.
Acknowledgement is made claims 1 – 10 are cancelled and not presently pending examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 11,228,623 in view of Zhou et al. (US 2017/0039765 A1), hereinafter “Zhou”. 
Claims 11 – 30 of the instant application #17/322,708 are rejected herein on the ground of non-statutory double patenting as they recite a broader version of the claims of the commonly owned U.S. Patent No. 11,228,623, in view of the prior art. Claims 11 – 17 of the instant application alongside claims of the commonly owned U.S. Patent are reproduced in the table below to detail the subject matter taught by the commonly owned patent. Claims 18 – 30 recite similar subject matter to claims 11 – 17 and are rejected under the same rationale.

Instant Application #17/322,708
U.S. Patent No. 11,228,623
A computer-implemented method for establishing a communication connection, comprising: 
receiving a request from a Real-Time Communication (RTC) client, wherein the request contains media-specific data for the RTC client and parameters for the communication connection; 

(from claim 1) receiving a first request from a first RTC client to establish a communication connection with a second RTC client, wherein the first request contains at least one of media-specific data and media parameters for the first RTC client and parameters for the communication session.
adapting the request to media-specific data of another RTC client and to the parameters for the communication connection to generate an adapted request
(from claim 1) converting the first request based on media-specific data and/or media parameters of the second RTC client and based on the parameters for the communication connection to generate an adapted first request
sending the adapted request to the other RTC client and to the RTC client.
(from claim 1) sending the adapted first request to the second RTC client for the second RTC client to generate a first response to the adapted first request;
sending the adapted first request to the first RTC client.
12. The method of claim 11, wherein the method further comprises: 
receiving a response from the other RTC client; 
adapting the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response; and 
sending the adapted response to the RTC client and to the other RTC client.  

(from claim 1) receiving the first response to the adapted first request from the second RTC client and converting the received first response to form an adapted first response;
… sending the adapted first response to the first RTC client and also sending the adapted first response to the second RTC client…
(from claim 3) converting the first response based on the media-specific data and/or the media parameters of the first RTC client to generate the adapted first response before sending the adapted first response to the first RTC client and to the second RTC client.
13. The method of claim 11, wherein the media-specific data for the RTC client relates to output of audio data or video data at the RTC client.
(from claim 3) wherein the at least one of the media-specific data and the media parameters for the first RTC client relates to output of audio data and/or video data at the first RTC client
14. The method of claim 11, wherein one or more communication devices are assigned to a user, each of the one or more communication device having the RTC client or the other RTC client capable of sending and receiving different media types.  

(from claim 5) wherein multiple communication devices are assigned to one user, each of the multiple communication devices having at least one of a first RTC client and a second RTC client, and wherein different media streams are sent to different communication devices. 
15. The method of claim 12, wherein a Web-Socket connection or an HTTP-PUT request is 


(from claim 9) wherein the first request, the adapted first request, the first response, and the adapted first response are generated through a Session Description Protocol.

	Where U.S. Patent No. 11,228,623 teaches sending or receiving the request, the adapted request, the response, or the adapted response (Claim 1), U.S. Patent No. 11,228,623 fails to teach using RESTful procedures in combination with asynchronous event reporting.
	However, in analogous art, Zhou teaches using RESTful procedures in combination with asynchronous event reporting (client/server communications may be RESTful asynchronous javascript calls (Zhou Paragraph [0053])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Zhou related to RESTful-based response and requests between servers and clients and apply them to the teachings of U.S. Patent No. 11,228,623 for the purpose of using REST-based interactions. One would be motivated as such as RESTful API allows easy integration into streaming systems (Zhou Paragraph [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 – 30 are rejected under 35 U.S.C. §103 as being unpatentable over Bangalore et al. (US 2013/0290550 A1), hereinafter “Bangalore”, in view of Gower et al. (US 2015/0222730 A1), hereinafter “Gower”, and further in view of Ezell et al. (US 10,581,927 B2), hereinafter “Ezell”.
Regarding claim 11, Bangalore teaches a computer-implemented method for establishing a communication connection, comprising: 
receiving a request from a client (receiving a SETUP request from H.323 endpoint (Bangalore Paragraph [0025]) SETUP request enables establishment of a media connection (Bangalore Paragraph [0017])), wherein the request contains data for the client and parameters for the communication connection (SETUP message comprises the media capabilities set (parameters) (Bangalore Paragraph [0027])); 
adapting the request to media-specific data of another client and to the parameters for the communication connection to generate an adapted request (protocol translator 230 receives the SETUP request and generates an INVITE message to the SIP endpoint comprising an offer and header from the H.323 endpoint (Bangalore Paragraph [0025]) SETUP message is translated into an INVITE message using protocol translation function (Bangalore Paragraph [0016 – 0017])); and 
sending the adapted request to the other client and to the client (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])).
Bangalore fails to teach clients being Real-Time communication (RTC) clients, the request containing media-specific data for the client, and sending the adapted first request to the RTC client.
Gower teaches sending the adapted first request to the client (receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Gower related to using adjusted information received from a client sent back to the client as information used in configuration and apply them to the teachings of Bangalore for the purpose of applying a clock synchronization to distinct and separate devices. One would be motivated as such as this allows clients to synchronize to the server to be matched for subsequent commands (Gower Paragraphs [0298] and [0374 – 0375]).
Bangalore and Gower fail to teach clients being Real-Time communication (RTC) clients and the request containing media-specific data for the client.
However, in analogous art, Ezell teaches clients being Real-Time communication (RTC) clients (Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30)) and the request containing media-specific data for the client (WebRTC clients negotiate parameters and characteristics for establishing an interactive flow of real-time video (Ezell Col. 1 Lines 39 – 56)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Ezell related to communicating media parameters between RTC clients and apply them to the teachings of Bangalore and Gower for the purpose of establishing interactive flow of real-time communications. One would be motivated as such as Web RTC allows for integrating real-time communication into web clients to establish media streams between entities in a network (Ezell Col. 1 Lines 17 – 56).

Bangalore, Gower, and Ezell teach the method of claim 11, wherein the method further comprises: 
receiving a response from the other RTC client (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])); 
adapting the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response (receiving the SIP endpoint’s response to the INVITE message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025]) protocol translation function translates the messages between the H.323 endpoint and the SIP endpoint to negotiate media capabilities (Bangalore Paragraphs [0014 – 0016]) WebRTC clients negotiate parameters and characteristics for establishing an interactive flow of real-time video (Ezell Col. 1 Lines 39 – 56) Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30) inherits motivation to combine from respective parent claim.); and 
sending the adapted response to the RTC client and to the other RTC client (receiving and sending a response from the SIP endpoint to the H.323 endpoint (Bangalore Paragraphs [0025] and [0014 – 0016]) receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083])).  

Regarding claim 13, Bangalore, Gower, and Ezell teach the method of claim 11, wherein the media-specific data for the RTC client relates to output of audio data or video data at the RTC client establishing a WebRTC interactive flow comprising video and audio data by negotiating, exchanging, and agreeing upon parameters that define the characteristics for the interface flow (Ezell Col. 1 Lines 39 – 56) inherits motivation to combine from respective parent claim.).  

Regarding claim 14, Bangalore, Gower, and Ezell teach the method of claim 11, wherein one or more communication devices are assigned to a user (each WebRTC client may be a browser application of a user device (Ezell Col. 5 Line 52 – Col. 6 Line26)), each of the one or more communication device having the RTC client or the other RTC client capable of sending and receiving different media types (negotiating between the different possible media types and capabilities (Ezell Col. 6 Lines 27 – 49) Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30) inherits motivation to combine from respective parent claim.).  

Regarding claim 15, Bangalore, Gower, and Ezell teach the method of claim 12, wherein a Web-Socket connection or an HTTP-PUT request is used for sending or receiving the request, the adapted request, the response, or the adapted response (sending/receiving responses and requests for media negotiation (Bangalore Paragraphs [0025]) standard transport protocol mechanism including WebSocket (Ezell Col. 8 Line1 – 23) inherits motivation to combine from respective parent claim.).  

Regarding claim 16, Bangalore, Gower, and Ezell teach the method of claim 12, wherein RESTful procedures in combination with asynchronous event reporting are used for sending or receiving the request, the adapted request, the response, or the adapted response (using REST API  to send and receive commands to/from a server (Ezell Col. 8 Lines 45 – 58) sending/receiving responses and requests for media negotiation (Bangalore Paragraphs [0025]) inherits motivation to combine from respective parent claim.).  

Regarding claim 17, Bangalore, Gower, and Ezell teach the method of claim 12, wherein the request, the adapted request, the response, and the adapted response are generated through the Session Description Protocol (SDP) (SDP used to exchange offers and answers between WebRTC clients (Ezell Col. 11 Lines 13 – 41) sending/receiving responses and requests for media negotiation (Bangalore Paragraphs [0025]) inherits motivation to combine from respective parent claim.).  

Regarding claim 18, Bangalore teaches a non-transitory machine-readable medium with a computer program stored thereon (Bangalore Paragraphs [0004] and [0025]), the computer program containing executable code that, when executed, causes: 
receiving a request from a client (receiving a SETUP request from H.323 endpoint (Bangalore Paragraph [0025]) SETUP request enables establishment of a media connection (Bangalore Paragraph [0017])), wherein the request contains data for the client and parameters for the communication connection (SETUP message comprises the media capabilities set (parameters) (Bangalore Paragraph [0027])); 
adapting the request to media-specific data of another client and to the parameters for the communication connection to generate an adapted request (protocol translator 230 receives the SETUP request and generates an INVITE message to the SIP endpoint comprising an offer and header from the H.323 endpoint (Bangalore Paragraph [0025]) SETUP message is translated into an INVITE message using protocol translation function (Bangalore Paragraph [0016 – 0017])); and 
sending the adapted request to the other client and to the client (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])).
Bangalore fails to teach clients being Real-Time communication (RTC) clients, the request containing media-specific data for the client, and sending the adapted first request to the RTC client.
However, in analogous art, Gower teaches sending the adapted first request to the client (receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Gower related to using adjusted information received from a client sent back to the client as information used in configuration and apply them to the teachings of Bangalore for the purpose of applying a clock synchronization to distinct and separate devices. One would be motivated as such as this allows clients to synchronize to the server to be matched for subsequent commands (Gower Paragraphs [0298] and [0374 – 0375]).
Bangalore and Gower fail to teach clients being Real-Time communication (RTC) clients and the request containing media-specific data for the client.
However, in analogous art, Ezell teaches clients being Real-Time communication (RTC) clients (Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30)) and the request containing WebRTC clients negotiate parameters and characteristics for establishing an interactive flow of real-time video (Ezell Col. 1 Lines 39 – 56)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Ezell related to communicating media parameters between RTC clients and apply them to the teachings of Bangalore and Gower for the purpose of establishing interactive flow of real-time communications. One would be motivated as such as Web RTC allows for integrating real-time communication into web clients to establish media streams between entities in a network (Ezell Col. 1 Lines 17 – 56).
 
Regarding claim 19, Bangalore, Gower, and Ezell teach the non-transitory machine-readable medium of claim 18, wherein the executable code that, when executed, further causes: 
receiving a response from the other RTC client (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])); 
adapting the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response (receiving the SIP endpoint’s response to the INVITE message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025]) protocol translation function translates the messages between the H.323 endpoint and the SIP endpoint to negotiate media capabilities (Bangalore Paragraphs [0014 – 0016]) WebRTC clients negotiate parameters and characteristics for establishing an interactive flow of real-time video (Ezell Col. 1 Lines 39 – 56) Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30) inherits motivation to combine from respective parent claim.); and 
sending the adapted response to the RTC client and to the other RTC client (receiving and sending a response from the SIP endpoint to the H.323 endpoint (Bangalore Paragraphs [0025] and [0014 – 0016]) receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083])).  

Regarding claim 20, Bangalore, Gower, and Ezell teach the non-transitory machine-readable medium of claim 18, wherein the media-specific data for the RTC client relates to output of audio data or video data at the RTC client (establishing a WebRTC interactive flow comprising video and audio data by negotiating, exchanging, and agreeing upon parameters that define the characteristics for the interface flow (Ezell Col. 1 Lines 39 – 56) inherits motivation to combine from respective parent claim.).  

Regarding claim 21, Bangalore teaches a telecommunication system comprising: 
a web server, a Real-Time Communication (RTC) client connected or connectable to the web server, another RTC client connected or connectable to the web server (Bangalore Paragraphs [0004] and [0025]), and the web server is configured to: 
receive a request from a client (receiving a SETUP request from H.323 endpoint (Bangalore Paragraph [0025]) SETUP request enables establishment of a media connection (Bangalore Paragraph [0017])), wherein the request contains data for the client and parameters for the communication connection (SETUP message comprises the media capabilities set (parameters) (Bangalore Paragraph [0027])); 
adapt the request to media-specific data of another client and to the parameters for the communication connection to generate an adapted request (protocol translator 230 receives the SETUP request and generates an INVITE message to the SIP endpoint comprising an offer and header from the H.323 endpoint (Bangalore Paragraph [0025]) SETUP message is translated into an INVITE message using protocol translation function (Bangalore Paragraph [0016 – 0017])); and 
send the adapted request to the other client and to the client (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])).
Bangalore fails to teach clients being Real-Time communication (RTC) clients, the request containing media-specific data for the client, and sending the adapted first request to the RTC client.
However, in analogous art, Gower teaches sending the adapted first request to the client (receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Gower related to using adjusted information received from a client sent back to the client as information used in configuration and apply them to the teachings of Bangalore for the purpose of applying a clock synchronization to distinct and separate devices. One would be motivated as such as this allows clients to synchronize to the server to be matched for subsequent commands (Gower Paragraphs [0298] and [0374 – 0375]).
Bangalore and Gower fail to teach clients being Real-Time communication (RTC) clients and the request containing media-specific data for the client.
However, in analogous art, Ezell teaches clients being Real-Time communication (RTC) clients (Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30)) and the request containing media-specific data for the client (WebRTC clients negotiate parameters and characteristics for establishing an interactive flow of real-time video (Ezell Col. 1 Lines 39 – 56)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Ezell related to communicating media parameters between RTC clients and apply them to the teachings of Bangalore and Gower for the purpose of establishing interactive flow of real-time communications. One would be motivated as such as Web RTC allows for integrating real-time communication into web clients to establish media streams between entities in a network (Ezell Col. 1 Lines 17 – 56).

Regarding claim 22, Bangalore, Gower, and Ezell teach the system of claim 21, wherein the web server is further configured to: 
receive a response from the other RTC client (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])); 
adapt the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response (receiving the SIP endpoint’s response to the INVITE message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025]) protocol translation function translates the messages between the H.323 endpoint and the SIP endpoint to negotiate media capabilities (Bangalore Paragraphs [0014 – 0016]) WebRTC clients negotiate parameters and characteristics for establishing an interactive flow of real-time video (Ezell Col. 1 Lines 39 – 56) Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30) inherits motivation to combine from respective parent claim.); and 
send the adapted response to the RTC client and to the other RTC client (receiving and sending a response from the SIP endpoint to the H.323 endpoint (Bangalore Paragraphs [0025] and [0014 – 0016]) receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083]) inherits motivation to combine from respective parent claim.).  

Regarding claim 23, Bangalore, Gower, and Ezell teach the system of claim 21, wherein the RTC client is configured using the adapted request, and the other RTC client is configured using the adapted request (protocol translator 230 receives the SETUP request and generates an INVITE message to the SIP endpoint comprising an offer and header from the H.323 endpoint (Bangalore Paragraph [0025]) receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083]) inherits motivation to combine from respective parent claim.).  

Regarding claim 24, Bangalore, Gower, and Ezell teach the system of claim 22, wherein the RTC client is further configured using the adapted response, and the other RTC client is further configured using the adapted response (protocol translator 230 receives the SETUP request and generates an INVITE message to the SIP endpoint comprising an offer and header from the H.323 endpoint (Bangalore Paragraph [0025]) receiving a response to the request (Bangalore Paragraph [0025]) receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs [0374 – 0375] and [0083]) inherits motivation to combine from respective parent claim.).  

Regarding claim 25, Bangalore, Gower, and Ezell teach the system of claim 21, wherein the RTC client include a browser and the other RTC client includes another browser (each WebRTC client may be a browser application of a user device (Ezell Col. 5 Line 52 – Col. 6 Line 26) inherits motivation to combine from respective parent claim.).  

Regarding claim 26, Bangalore, Gower, and Ezell teach the system of claim 22, wherein the adapted request includes a Session Description Protocol (SDP) OFFER and the adapted response includes an SDP ANSWER (SDP used to exchange offers and answers between WebRTC clients (Ezell Col. 11 Lines 13 – 41) sending/receiving responses and requests for media negotiation (Bangalore Paragraphs [0025]) inherits motivation to combine from respective parent claim.).  

Regarding claim 27, Bangalore, Gower, and Ezell teach the system of claim 21, wherein a connection between the RTC client, the other RTC client, and the web server involves a Web-Socket connection or a Hypertext Transfer Protocol (HTTP-PUT) request (sending/receiving responses and requests for media negotiation (Bangalore Paragraphs [0025]) standard transport protocol mechanism including WebSocket (Ezell Col. 8 Line1 – 23) inherits motivation to combine from respective parent claim.).  

Regarding claim 28, Bangalore, Gower, and Ezell teach the system of claim 21, wherein a communication connection between the RTC client, the other RTC client, and the web server involves use of Representational State Transfer procedures in combination with asynchronous event reporting.  

Regarding claim 29, Bangalore, Gower, and Ezell teach the system of claim 21, wherein one or more communication devices are assigned to a user, each of the one or more communication device having the RTC client or the other RTC client capable of sending and receiving different media types (using REST API  to send and receive commands to/from a server (Ezell Col. 8 Lines 45 – 58) sending/receiving responses and requests for media negotiation (Bangalore Paragraphs [0025]) negotiating between the different possible media types and capabilities (Ezell Col. 6 Lines 27 – 49) Web Real-Time communications for clients (Ezell Col. 1 Lines 17 – 30) inherits motivation to combine from respective parent claim.).  

Regarding claim 30, Bangalore, Gower, and Ezell teach the system of claim 21, wherein the RTC client is a Web Real-Time Communication (WebRTC) client and the other RTC client is another WebRTC client (establishing a WebRTC interactive flow comprising video and audio data by negotiating, exchanging, and agreeing upon parameters that define the characteristics for the interface flow (Ezell Col. 1 Lines 39 – 56) inherits motivation to combine from respective parent claim.).
Conclusion
The following prior art reference were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections herein:
Alsina et al. (US 2017/0093943 A1) which teaches sharing content between users of different devices which may comprise different versions of content.
Taylor et al. (US 2007/0297339 A1) which teaches a gateway receiving capability information from a first device and negotiating capability information with a second device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459